Citation Nr: 0933687	
Decision Date: 09/09/09    Archive Date: 09/17/09

DOCKET NO.  05-38 261	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for residuals of cold 
injury to feet. 


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

J. Murray, Associate Counsel




INTRODUCTION

The Veteran served on active duty in the United States Army 
from June 1944 to April 1946. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Hartford, Connecticut, in which the benefits sought on appeal 
were denied. 

The record shows that the Veteran submitted an initial claim 
for compensation for high blood pressure in May 1946, shortly 
after his discharge from service.  Subsequently, in September 
1946, VA received the Veteran's request to withdraw his 
claim.  Thus, the Veteran's claim was not adjudicated because 
it had been successfully withdrawn. 

In July 2009, the Veteran and his spouse testified before the 
undersigned Acting Veterans Law Judge during a hearing at the 
RO.  A copy of the transcript is contained in the claims 
file.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

FINDINGS OF FACT

1.  Competent medical evidence shows that the Veteran's 
hypertension was incurred during service. 

2.  The evidence of records does not establish a current 
diagnosis for residuals of cold injury to the feet. 




CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for 
hypertension have been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 5100, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 4.104, 
Diagnostic Code 7101 (2008).

2.  The criteria for entitlement to service connection for 
residuals of cold injury to the feet have not been met.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 5100, 5103, 5103A, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).   

Since the full benefit is being granted in this case with 
regard to the issue of service connection for hypertension, 
there can be no prejudice regarding VA's duty to notify or 
assist the Veteran.  For these reasons, it is not prejudicial 
to the appellant for the Board to proceed to finally decide 
the issue of service connection for hypertension on appeal. 

With respect to the claim of service connection for residuals 
of cold injury to the feet, VA is required to notify the 
Veteran of the information and evidence not of record that is 
necessary to substantiate the claim.  VA will inform the 
Veteran of the type of information and evidence that VA will 
seek to provide, and of the type of information and evidence, 
the claimant is expected to provide.  38 C.F.R. § 3.159(b).  
These VCAA notice requirements apply to all elements of a 
claim for service connection, so VA must specifically provide 
notice that a disability rating and an effective date will be 
assigned if service connection is awarded.  Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).   

VA must provide such notice to the claimant prior to an 
initial unfavorable decision on a claim for VA benefits by 
the agency of original jurisdiction, even if the adjudication 
occurred prior to the enactment of the VCAA.  See Pelegrini 
v. Principi, 18 Vet. App. 112, 119-120 (2004).  However, the 
VCAA notice requirements may, nonetheless, be satisfied if 
any errors in the timing or content of such notice are not 
prejudicial to the claimant.  Id.  See also Shinseki v. 
Sanders, 129 S. Ct. 1696 (2009) (holding that a party 
alleging defective notice has the burden of showing how the 
defective notice was harmful). 

Here, prior to the June 2005 rating decision in the Veteran's 
cold injury claim, in March 2005, the RO sent a letter to the 
Veteran that fully addressed all notice elements concerning 
his cold injury claim.  The letter informed the Veteran of 
what evidence is required to substantiate the claim, and 
apprised the Veteran as to his and VA's respective duties for 
obtaining evidence.  In a March 2006 notice letter, VA also 
informed the Veteran how it determines the disability rating 
and the effective date for the award of benefits, if service 
connection is granted, consistent with Dingess/Hartman.  
Thus, the Board finds that the VCAA's duty to notify was 
fully satisfied as to the Veteran's cold injury claim.

Although the March 2006 notice letter was sent after the 
initial adjudication, the Board finds this error 
nonprejudicial to the Veteran.  See Mayfield v. Nicholson, 20 
Vet. App. 537, 543 (2006).  In this regard, the notice 
provided in the March 2005 and March 2006 letters fully 
complied with the requirements of 38 U.S.C. § 5103(a), 38 
C.F.R. § 3.159(b), and the holding in Dingess/Hartman, and 
after the notice and an opportunity to response was provided 
the case was readjudicated in a July 2006 supplemental 
statement of the case (SSOC) that was provided to the 
Veteran.  See Mayfield, 20 Vet. App. at 543; see also 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the 
issuance of a fully compliant VCAA notification followed by 
readjudication of the claim, such as in a statement of the 
case or SSOC, is sufficient to cure a timing defect).

In light of the above, the Board finds that all notice 
required by the VCAA and implementing regulations was 
furnished to the Veteran and that no useful purpose would be 
served by delaying appellate review to send out additional 
VCAA notice.

In addition to its duty to notify, or inform, the Veteran 
with regard to his claim, VA also has a duty to assist the 
Veteran in the development of the claim.  This duty includes 
assisting the Veteran in the procurement of service treatment 
records and records of pertinent medical treatment since 
service, and providing the Veteran a medical examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

As to the duty to assist in the procurement of records, the 
Board finds that in this case VA has made reasonable efforts 
to obtain any available pertinent records as well as all 
relevant records adequately identified by the veteran.  

In the instant matter, the Board notes that except for a 
limited number of service treatment records correlating to 
the Veteran's period of service, service treatment and 
personnel records in this case are unavailable and presumed 
destroyed in a 1973 fire at the National Personnel Records 
Center (NPRC).  In the case where a veteran's service medical 
records are unavailable through no fault of his own, a 
heightened duty exits to assist the veteran in the 
development of the case.  See O'Hare v. Derwinski, 1 Vet App. 
365 (1991); Layno v. Brown, 6 Vet. App. 465, 469 (1994).  In 
this case, VA has attempted to obtain any available records, 
however these attempts were not fully successful and only 
produced a limited number of the Veteran's service records.  
The file contains a correspondence from the NPRC dated in 
July 2005 that provides the Veteran with a formal finding 
that his service records are unavailable and are presumed 
destroyed.  The RO informed the Veteran of the unsuccessful 
efforts to obtain all of his service records.  Further, the 
RO requested that the Veteran send any pertinent records, 
including, any additional service medical documents that he 
might have in his possession.  

As to VA's duty to provide an examination, it only applies 
when such an examination is necessary to decide a claim.  
Here, VA did not provide the Veteran with an examination in 
connection with his claim for residuals of cold injury to the 
feet; however, the Board finds that an examination was not 
necessary to make a decision on the claim.  See 38 U.S.C.A. § 
5103A(d)(2).  

VA has a duty to obtain a medical examination if the evidence 
establishes: (1) a current disability or persistent or 
recurrent symptoms of a disability; (2) an in-service event, 
injury, or disease; and (3) the current disability may be 
associated with the in-service event, but (4) there is 
insufficient evidence to make a decision on the claim.  See 
McClendon v. Nicholson, 20 Vet. App. 79 (2006).

Under the McClendon analysis above, the Board does not find: 
(1) a current disability or a record establishing a 
continuity of symptomatology; or (3) that a current 
disability exists that could be associated with a cold injury 
to the Veteran during service.  There is no competent medical 
evidence of cold injuries in service.  Further, there is no 
competent medical evidence of treatment for residuals of cold 
injuries since service. The first showing in the record of 
complaints pertaining to residuals of cold injuries comes 
from the July 2009 hearing transcript where the Veteran 
described a feeling of numbness and poor circulation in his 
feet.  In short, the record contains no medical documentation 
of residuals of cold injuries to the feet.  There is a lack 
of evidence of continuity of symptomatology in the treatment 
records.  Accordingly, an examination at this time is not 
necessary.  See id.

Even if an examination were given today, there exists no 
evidence of record that shows a continuity of symptoms since 
service, or current diagnosis to which an examiner could 
provide a nexus opinion.  Therefore, the Board finds that an 
examination with opinion as to etiology would only be 
speculation and could serve no useful purpose.  An 
examination is not necessary to resolve this claim.  See id.

For the foregoing reasons, the Board therefore finds that VA 
has satisfied its duty to notify and its duty to assist 
pursuant to the VCAA.  See 38 U.S.C.A. §§ 5102 and 5103; 
38 C.F.R. §§ 3.159(b), 20.1102 (2008); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).
  


II.  Service Connection Laws and Regulations

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303(a).  

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time.  If a condition noted 
during service is not shown to be chronic, then generally, a 
showing of continuity of symptoms after service is required 
for service connection.  See 38 C.F.R. § 3.303(b).  The 
chronicity provision of 38 U.S.C.A. § 3.303(b) is applicable 
where the evidence, regardless of its date, shows that the 
Veteran had a chronic condition in service or during an 
applicable presumption period and still has such condition.  
Such evidence must be medical unless it relates to a 
condition as to which, under the Court's case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

In addition, certain chronic diseases, including 
hypertension, may be presumed to have incurred during service 
if they become manifested to a compensable degree within one 
year of separation from active duty.  38 U.S.C.A. §§ 1101, 
1112, 1113; 38 C.F.R. §§ 3.307, 3.309; see also 67 Fed. Reg. 
67,792-67,793 (Nov. 7, 2002).

To prevail on the issue of service connection, generally, 
there must be (1) medical evidence of a current disability; 
(2) medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999).

The determination as to whether the requirements for service 
connection are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  38 U.S.C.A. § 7104(a) (West 2002); Baldwin 
v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).  If 
there is at least an approximate balance of positive and 
negative evidence regarding any issue material to the claim, 
the claimant shall be given the benefit of the doubt in 
resolving each such issue.  38 U.S.C.A. § 5107 (West 2002); 
Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); 38 
C.F.R. §§ 3.102 (2008).  On the other hand, if the Board 
determines that the preponderance of the evidence is against 
the claim, it has necessarily found that the evidence is not 
in approximate balance, and the benefit of the doubt rule is 
not applicable.  Ortiz, 274 F.3d at 1365.

A.  Hypertension

The Veteran contends that service connection for hypertension 
is warranted.  

Under VA rating criteria, the term, hypertension, means that 
diastolic blood pressure is predominantly 90mm. or greater, 
and isolated systolic hypertension means that the systolic 
blood pressure is predominantly 160mm. or greater with a 
diastolic blood pressure of less than 90mm.  See 38 C.F.R. § 
4.104, Diagnosis Code 7101, Note (1). 

In the present case, as indicated above, the claims file 
consists of a very limited number of the Veteran's service 
treatment records.  On his June 1944 induction examination 
report, the Veteran's blood pressure reading was 138/86; 
while his April 1946 separation examination report shows a 
blood pressure reading of 180/94.  Additionally, on his 
separation examination report, in boxes 40 and 41, the 
examiner indicated that the Veteran's high blood pressure 
listed in box 25 would result in disability but not death and 
that it was incurred in the line of duty.

Following his discharge, in May 1946, the Veteran submitted a 
claim for compensation for high blood pressure; however, 
prior to adjudication of the claim, the Veteran withdrew it.  
In September 1946 correspondence, the Veteran articulated 
that he only sought to avail himself of treatment at a VA 
Medical Center (VAMC) for any future condition(s) related to 
his high blood pressure. 

The first evidence of post-service treatment for high blood 
pressure in the records is shown in private treatment records 
dated in April 1979, reflecting blood pressure readings of 
170/102 and 170/92.  The private treatment records dated from 
April 1979 to April 2005 show continuing treatment for 
hypertension as defined by 38 C.F.R. § 4.104, Diagnosis Code 
7101, Note (1).  None of those private treatment records, 
however, contains a medical statement as to the etiology of 
this condition. 

In June 2006, the Veteran was afforded a VA examination in 
conjunction with his hypertension claim.  The examiner noted 
that the Veteran's medical history included history of 
hypertension and a history of smoking (the Veteran quit 
smoking over 20 years ago).  On physical examination at that 
time, the Veteran's blood pressure reading was 126/68, 
140/80, 150/70.  The examiner diagnosed the Veteran with 
hypertension since 1979.  

With regard to the etiology of the diagnosed hypertension, 
the June 2006 VA examiner observed the following:  

"Unable to conclude on the basis of single 
elevated BP reading in 1946-and destruction of 
prior SMR's-that a diagnosis of hypertension was 
able to be made during his military enlistment.  
Single elevated reading at time of separation as 
likely as not was multifactorial at the time of the 
evaluation to include excitement over separation, 
nicotine if consumed immediately prior to 
evaluation etc.  The absence of treatment prior to 
1979 when the veteran was 53 speaks more toward the 
development at a later age; however, he rarely was 
seen by a MD till then."

The Veteran's claims file also contains his treatment records 
from the West Haven VAMC dated from May 2005 to July 2008, 
which show that the Veteran has been diagnosed with, and 
medically treated for, hypertension.  

The record on appeal also includes several statements from 
the Veteran as well as his testimony and that of his spouse 
during the July 2009 hearing.  The Veteran testified that the 
physician who examined him at his April 1946 separation 
examination told him that his blood pressure was out of 
control and that he should stay for a couple of days and then 
they would check it out.  But the Veteran added that he was 
in a hurry to get home as his father was dying of cancer, so 
he refused to stay, noting that he was given a card and told 
to go to a VAMC the first chance he got to have it checked 
out, which he did not do for like 20 years after that, until 
he applied for a life insurance policy and was turned down 
because of his high blood pressure.  At that time he called 
the VA in Hartford, but when the veteran's claims 
representative call back about a day later, she said that she 
was sorry, that his records were lost in the fire in St. 
Louis, so he dropped it until he joined the system in 2005.  
Essentially, the Veteran stated that he did not receive prior 
treatment for his high blood pressure because he could not 
afford the cost for medical treatment.  His spouse, whom he 
married in 1952, corroborated his testimony, adding that as 
an only child he had to support his mother and the Red Cross 
had obtained a compassionate discharge for him.

In light of the foregoing evidence, and resolving all doubt 
in the Veteran's favor, the Board finds that service 
connection for hypertension is warranted.  

First, the service treatment records show an elevated blood 
pressure reading meeting the criteria delineated in 38 C.F.R. 
§ 4.104, 7101, at separation, accompanied by the examiner's 
annotation that the Veteran's high blood pressure was a 
disability that had been incurred in the line of duty.  This 
is bolstered by the July 2009 testimony, in which the Veteran 
indicated that the separation examiner had taken his blood 
pressure readings on several occasions and had wanted the 
Veteran to stay for a couple more days to see if his blood 
pressure would stabilize.  In this regard, the Board notes 
that lay persons can attest to factual matters of which they 
have first-hand knowledge.  See Washington v. Nicholson, 19 
Vet. App. 362, 368 (2005).  Thus, the Board finds and at the 
time of discharge the Veteran had hypertension meeting the 
definition found in 38 C.F.R. § 4.104, Diagnostic Code 7101, 
Note (1), and thus service connection on a direct basis is 
warranted.  

The Board acknowledges that a June 2006 VA examiner opined 
that the Veteran's hypertension was not related to his 
service.  Although his opinion is a medical conclusion that 
the Board cannot ignore or disregard, the Board is not 
obligated to accept any physician's opinion.  See Willis v. 
Derwinski, 1 Vet. App. 66 (1991); Hayes v. Brown, 5 Vet. App. 
60, 69 (1993); Owens v. Brown, 7 Vet. App. 429, 433 (1995).  
Rather, the Board's duty is to assess the probative value of 
the medical evidence.  Id.  In fact, the Board may favor one 
medical opinion over another if it offers an adequate 
statement of reasons or bases.  See Owens, 7 Vet. App. at 
433.  

Although the June 2006 VA examiner indicated that he reviewed 
the Veteran's claims file, which included a copy of the April 
1946 separation examination, he apparently did not note the 
April 1946 examiner's additional comments that the Veteran's 
hypertension was a disability incurred in the line of duty.  
Additionally, he did not have the benefit of the testimony 
taken at the July 2009 hearing, to include the Veteran's 
spouse's corroborating testimony that the Veteran did not 
seek treatment for his high blood pressure for many decades 
following his discharge from service because he was the sole 
support of his mother.

Furthermore, even though the June 2006 VA examiner fully 
articulated a rational to support his opinion, as indicated, 
it was rendered without the benefit of the testimony taken at 
the July 2009 Board hearing and apparently a misreading of 
the Veteran's separation examination report.  In short, the 
June 2006 VA examiner's opinion is not persuasive, in light 
of the Veteran's induction examination report reflecting 
normal blood pressure reading, the July 2009 testimony, and 
the April 1946 examiner's statement that the Veteran's 
hypertension was a disability incurred in the line of duty.  

In conclusion, the Board finds that the preponderance of the 
evidence shows that the Veteran's hypertension was incurred 
during active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 
3.303, 38 C.F.R. § 4.104, Diagnosis Code 7101.  Accordingly, 
the Board concludes that service connection for hypertension 
is warranted.  

B.  Residual of Cold Injury to the Feet

The Veteran generally contends service connection is 
warranted for residuals of cold injury to his feet.  The 
Veteran stated that he served in the Battle of the Bulge, 
officially called the Battle of Ardennes by the U.S. Army, in 
December 1944 and January 1945, and that he suffered injuries 
to his feet from the extreme cold weather.

Initially, the Board notes that the claims file includes the 
Veteran's separation records, which reflects that the Veteran 
was a member of the 309th Field Artillery Battalion from June 
1944 to April 1946.  During fifteen months of service 
overseas, he participated in campaigns for Ardennes, the 
Rhineland and Central Europe.  Moreover, his awards include 
European-African-Middle-Eastern Theatre Campaign Ribbon and 
Victory Medal.  This evidence shows that the Veteran served 
in Europe during the winter months of 1944 and 1945.  

The Veteran's statements and testimony about his exposure to 
extreme cold weather during those winter months is consistent 
with the location and dates of the Battle of Ardennes.  Thus, 
although the Veteran's service treatment records do not 
contain any history of injuries from cold weather exposure, 
applying the benefit-of-the-doubt doctrine in favor of the 
Veteran, the Board will accept, for purposes of this 
decision, that the Veteran may have been exposed to extreme 
cold weather during active service.

That being said, there remains no evidence in the form of any 
record of treatment or complaint of symptoms from a cold-
related injury due to in-service exposure to extreme cold 
conditions. 

The Veteran's claims file also contained a limited number of 
his service treatment records (as mentioned above some of the 
Veteran's service records are presumed destroyed).  A review 
of the available records showed no indication of complaint or 
diagnosis of, or treatment for, a cold injury to his feet.  
The Veteran's April 1946 separation examination report showed 
that a clinical evaluation of the feet was normal.  

After his discharge from service, the record does not show 
that the Veteran sought any treatment for residuals of cold 
injury to his feet.  A review of the Veteran's private 
treatment records show no complaint of, or treatment for, any 
foot condition related to residuals of cold weather exposure.  
The majority of the Veteran's private treatment records 
pertain to medical control of the Veteran's high blood 
pressure and treatment for prostate cancer.  

In a November 1984 private treatment record, the Veteran's 
physician recorded that the Veteran had no current complaints 
at the time of the examination, and he only reported a 
medical history of typhoid fever in World War II.  The 
physician noted that the Veteran's extremities were 
unremarkable.  In a March 2000 private medical history report 
completed by the Veteran, he noted that he had difficulties 
with arthritis in his extremities.  The arthritis had been 
associated earlier with the Veteran's hands, back, and left 
shoulder.  See private treatment records dated in November 
1988, March 1990 and March 1991. 

In a May 2005 VA new patient primary care record, the 
examiner noted that the Veteran's lower extremities, nerves, 
and skin were normal.  The only musculoskeletal problem 
recorded pertained to the Veteran's left shoulder (joint pain 
and stiffness).  A review of the Veteran's VA treatment 
records shows that he has been diagnosed with arthritis, but 
it is associated with the Veteran's left shoulder and not 
with his feet.  

Here, the medical evidence does not establish that the 
Veteran has any current diagnosis relating to the feet, let 
alone, any current diagnosis that falls within the 
symptomatology that VA has associated with residuals of cold 
injuries.  See VA Adjudication Procedure Manual M21-1MR, Part 
III, iv, 4, E (c).  Additionally, the report of the April 
1946 examination prior to separation showed no residuals of 
cold injuries, and available service treatment records also 
contain no evidence of complaint of, or treatment for, cold-
related injuries.  With no in-service problems related to 
cold, and no medical treatment record of such problems since 
service, service connection for cold injury residuals is be 
warranted. 

The Board notes, in many circumstances, the effects of cold 
injury may not become apparent for many years afterward; 
however, the first evidence of record pertaining to symptoms 
due to cold-related injuries comes solely from the Veteran's 
testimony during the July 2009 hearing.  The Board notes that 
the Veteran has testified that he has experienced foot 
problems since service, and in this capacity, the Board finds 
the Veteran is competent to attest to his observations of his 
disability.  38 C.F.R. § 3.159(a)(2).  As a lay person, 
however, the Veteran is not competent to diagnose any medical 
disorder or render an opinion as to the cause or etiology of 
any current disorder (i.e., that pre-existing flat feet was 
aggravated during service) because he does not have the 
requisite medical expertise.  See, e.g., See Routen v. Brown, 
10 Vet. App. 183, 186 (1997); Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  In this regard, the Veteran's statement 
that his current symptoms are related to in-service exposure 
to cold weather is not competent medical evidence. 

Additionally, the lengthy period with no treatment for any 
cold-related injury is evidence against a finding of 
continuity that Veteran's reported symptoms are related to 
in-service exposure to cold weather, and it weighs heavily 
against a claim for service connection on a direct basis.  
See Maxson v. West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 
1330 (Fed. Cir. 2000) (service incurrence may be rebutted by 
the absence of medical treatment of the claimed condition for 
many years after service). 

In addition to the fact that the Veteran's separation 
examination report does not show that he incurred a cold 
related injury to his feet during service, or that any 
residuals of a cold injury has been treated since service, 
the record also fails to show a current diagnosis of 
residuals of cold injury to the feet.  One of the 
requirements for service connection is competent evidence 
that a claimed disability currently exists.  See Degmetich v. 
Brown, 104 F.3d 1328 (Fed. Cir. 1997).  Here, the record is 
absent any evidence establishing the presence of a current 
disability related to cold weather injury to the Veteran's 
feet; service connection is not warranted.  See Hickson, 12 
Vet. App. at 253.  

Congress has specifically limited entitlement to service-
connected benefits to cases where there is a current 
disability.  In the absence of proof of a present disability, 
there can be no valid claim.  Brammer v. Derwinski, 3 Vet. 
App. 223 (1992).  Therefore, service connection for residuals 
of cold injury to the feet is denied because the medical 
evidence fails to establish the Veteran has a current 
disability for which service connection may be granted.




ORDER

Service connection for hypertension is granted. 

Service connection for residuals of cold injury to the feet 
is denied. 



____________________________________________
M. R. VAVRINA
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


